



Exhibit 10.1
svbfg.gif [svbfg.gif]




April 28, 2017




Dear Dan,


I am very pleased to offer you the position of Chief Financial Officer for SVB
Financial Group (the “Company”). Your start date for this position is to be
determined.


The Chief Financial Officer position has been designated an “executive officer”
position pursuant to applicable SEC rules, and will report to me. The
Compensation Committee of the Board of Directors must approve any compensation
awarded to an executive officer. Accordingly, the Compensation Committee has
approved for you the following total compensation package:


Base Compensation:
As a Chief Financial Officer, your base salary will be $43,750.00 on a monthly
basis (the annualized equivalent of $525,000.00 (“Base Salary”)). SVB Financial
Group has 26 pay periods per year, and paydays are bi-weekly.


Incentive Compensation:
As the Chief Financial Officer, your annual target incentive compensation under
our Incentive Compensation Plan (“ICP”) will be 70% of your Base Salary. Awards
under our ICP are paid at the sole discretion of SVB, and for 2017, will be
prorated. The ICP is funded with a pool of dollars generated by the firm
achieving or exceeding targeted levels of success and return. Profits must be
high enough to support a minimal level of financial performance including
earnings per share. Your actual award will be subject to such funding, as well
as your individual performance and the approval of the Compensation Committee.


Signing Cash Bonus:
In connection with your offer, we are pleased to offer you a one-time signing
cash bonus of $300,000.00. The bonus will be paid to you as soon as practicable
after you commence employment and once all required new hire paperwork is
complete. Should you voluntarily leave SVB Financial Group or any of its
affiliated companies or be terminated for any reason other than through no fault
of your own (e.g. a restructure) anytime within one year from your start date,
you would be obligated to repay the entire amount.


Equity Compensation:
In connection with your offer, you will also receive a one-time sign-on equity
award in restricted stock units with a target value of $300,000.00.
Additionally, you will receive an equity award with a target value of
$650,000.00, of which $487,500.00 will be in restricted stock units and
$162,500.00 will be in stock options. The grant date of these awards is expected
to be as soon as is administratively feasible following your hire date.


Please note that the equity awards described above will be granted in accordance
with the Compensation Committee’s normal grant practices and will be subject to:
(i) annual vesting over four years in equal installments, (ii) your continued
employment, and (iii) the terms under our 2006 Equity Incentive Plan, as
amended. Moreover, the indicated values of the above awards are target values.
The actual value of each equity award on the day of grant is subject to stock
price fluctuations.
  





--------------------------------------------------------------------------------





capture.gif [capture.gif]




Benefits:
As a full-time and benefited employee, SVB Financial Group offers a full range
of benefits for you and your qualified dependents. In addition to our medical,
dental and vision plans, you will accrue sick leave at a rate of 10 days per
year and you will participate in SVB’s “time away from work” practice, in which
you will collaborate directly with your manager to plan time away from work to
refresh and renew. The Company also observes holidays recognized by the Federal
Reserve Bank. A detailed presentation of SVB Financial Group’s benefits program
is accessible from our internal on-boarding website.


Other Provisions:
Your employment with us is contingent upon your providing legal proof of your
identity and authorization to work in the United States. Furthermore, this offer
is being made contingent upon satisfactory completion of a background check
subject to your permission to procure consumer reports about you (including, but
not limited to, information from the motor vehicle department, credit, criminal,
prior employment and education records). Your employment is also contingent upon
successful completion of reference checks, review and approval of any potential
conflicts of interest, and your starting work with the Company on or before the
agreed upon start date that is yet to be determined.


To comply with the government-mandated confirmation of employment eligibility,
please review the “Lists of Acceptable Documents” as approved by the Department
of Homeland Security for establishing identity and employment eligibility (the
“I-9” process). Please refer to our internal on-boarding website for additional
information, and bring the required I-9 documents on your first day.


Nothing in this offer, or your acceptance of it, alters your at-will employment
status with the Company. Either party has the right to terminate your employment
at any time with or without cause or notice. It is also important to note that
SVB Financial Group reserves the right to change your benefits at any time, with
or without notice.


To confirm your acceptance of our offer, please sign one copy of this letter and
email a scanned copy to Linda Bader. This offer supersedes any and all other
written or verbal offers and is valid until May 5, 2017 unless earlier
withdrawn.


Within 72 business hours of returning your signed offer letter, you will receive
an automated email with instructions for accessing SVB Financial Group’s
on-boarding website. This site contains important information and materials that
you should review, complete, and bring on your first day.


Dan, we are very enthusiastic about your joining the SVB Financial Group team.
We are sure you will find SVB Financial Group a stimulating and team-oriented
company. The work environment is one of challenge, opportunity, and reward for
success. If you have any questions, please do not hesitate to call Linda Bader.







--------------------------------------------------------------------------------





capture.gif [capture.gif]


Sincerely,
 
 
 
 
 
 
 
 
/s/ GREG BECKER
 
 
Greg Becker
 
 
President and Chief Executive Officer
 
 
SVB Financial Group
 
 
 
 
 
ACCEPTED BY, AS OF MAY 1, 2017:
 
 
 
 
 
/s/ DANIEL J. BECK
 
 
Daniel J. Beck
 
 
 
 
 
Actual Start Date: June 5, 2017
 
 








